DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10-15, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 14 of U.S. Patent No. 10,296,729 (herein, “’729”) in view of US 2009/0024587 by Kamani et al., and US 2019/0215464 by Kumar et al. 
	
	Regarding claim 1 of instant application
Claim 1 of instant application
Claim 1 of ‘729
An apparatus comprising a non-volatile machine-readable device storing a program having instructions which when executed by a processor will cause the processor to derivate film libraries into NFTs based on image frames of digital video works in the film libraries, each frame comprising a still image in sequence in the work, each digital video work including audio which corresponds to objects in the still images in the digital video work from which the audio is produced, the process comprising with respect to a given one of the digital video works: 

An apparatus comprising a non-volatile, non-transitory machine-readable medium storing a program having instructions which when executed by a processor will cause the processor to manufacture an inventory of derivative image products, the instructions of the program for: 
the processor receiving a selection of an image product from an inventory of image products, the image products each respectively comprising a still image and frame metadata of the still image; 
receiving a selection of a derivation to apply to selected frames of the digital video work, the derivation comprising at least one of a transformation, a modification or an adaptation; 

the processor receiving a selection of a derivation to apply to the selected image product, the derivation comprising at least one of a transformation, a modification or an adaptation;
derivating the still images of the selected frames with the selected derivation to produce respective derivative images, wherein each derivative image has an appearance which is dominated by an appearance of the corresponding still image; 

the processor derivating the still image of the selected image product with the selected derivation to produce a derivative image, wherein the derivative image has an appearance which is dominated by an appearance of the still image;
assigning metadata to the derivative images, the metadata including identification of the derivation applied to the still images; 

the processor assigning metadata to the derivative image, the metadata including identification of the derivation applied to the still image;
writing a cryptographic hash of the derivative images and the metadata to a node of a blockchain ledger.
the processor generating a cryptographic hash of the selected image product, the derivative image and the metadata to produce a derivative image product; and 
the processor writing the hash to a node of a transaction processing network, wherein the transaction processing network is a blockchain ledger.


	It should be noted that the table above distinguishes the equivalent limitations as recited claim 1 of instant application in comparison to the limitation as recited in claim 1 of ‘729. Furthermore, it is also noted that the apparatus in claim 1 of ‘729 application can be performed by the apparatus of claim 1 of the instant application, and therefore are obvious variants of one another.
	However, claim 1 of ‘729 fails to teach processor to derivate film libraries into NFTs based on image frames of digital video works in the film libraries, each digital video work including audio which corresponds to objects in the still images in the digital video work from which the audio is produced.
	In an analogous art, Kamani et al. teaches processor to derivate film libraries into NFTs based on image frames of digital video works in the film libraries (paragraph 0021 teaches “As described further below, an MDD file can be created based on an underlying or primary information source, such as a document file, image file, video, file, audio file, virtual information source, etc. That is, the MDD file can store information, including metadata, associated with an underlying information source.”, paragraph 0031 teaches “In one embodiment, an indexing service can use the handler 104, in the form of a metadata IFilter for example, as an interface to interact with different types of files and/or other information sources (e.g., NFTS streams, etc.). The handler 104 can extract metadata, textual information, contextual information, properties, etc. for inclusion as part of an index associated with the indexing service. The index can be queried to locate desired information associated with the extracted metadata, textual information, contextual information, properties, etc. In another embodiment, the handler 104 can be configured as a dynamic-link library (DLL) that includes an implementation of a metadata IFilter for a specific class of files and/or data streams.”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include derivate film libraries into NFTs based on image frames of digital video works in the film libraries, as taught by Kamani et al. into claim 1 of ‘729, because such incorporation would allow for the benefit of using image frame from film libraries, thus increase user accessibility of the system.
	However, claim 1 of ‘729, Kamani et al. fail to teach each digital video work including audio which corresponds to objects in the still images in the digital video work from which the audio is produced.
	Kumar et al. teaches each digital video work including audio which corresponds to objects in the still images in the digital video work from which the audio is produced (paragraph 0047-0048).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include each digital video work including audio, as taught by Kumar et al. into claim 1 of ‘729, Kamani et al., because such incorporation would allow more options to a user by providing audio with video, thus increase user flexibility of the system.

	Regarding claim 2 of instant application, the apparatus wherein the digital video is a movie in a film library (as discussed above, Kamani et al., paragraph 0021, 0031).
	The motivation for combining references has been discussed in independent claim above.
	Claim 3 of the instant application corresponds to claim 3 of ‘729 Patent.
	Claim 4 of the instant application corresponds to claim 6 of ‘729 Patent. 
	Claim 5 of the instant application corresponds to claim 14 of ‘729 Patent.
	Claim 10 of the instant application corresponds to claim 1 of ‘729 Patent.



	Regarding claim 11 of instant application 
Claim 11 of instant application
Claim 15 of ‘729
A process for derivating film libraries into NFTs based on image frames of digital video works in the film libraries, each frame comprising a still image in sequence in the work, each digital video work including audio which corresponds to objects in the still images in the digital video work from which the audio is produced, the process comprising with respect to a given one of the digital video works: 
An apparatus for manufacturing an inventory of derivative image products comprising a computer system including a processor and a memory connected to the processor: 
a work in process machine component for receiving a selection of an image product from an inventory of image products, the image products each respectively comprising a still image and frame metadata of the still image, 
receiving a selection of a derivation to apply to selected frames of the digital video work, the derivation comprising at least one of a transformation, a modification or an adaptation; 
and for receiving a selection of a derivation to apply to the selected image product, the derivation comprising at least one of a transformation, a modification or an adaptation; 
derivating the still images of the selected frames with the selected derivation to produce respective derivative images, wherein each derivative image has an appearance which is dominated by an appearance of the corresponding still image; 
a derivation machine component for derivating the still image of the selected image product with the selected derivation to produce a derivative image, wherein the derivative image has an appearance which is dominated by an appearance of the still image; 
assigning metadata to the derivative images, the metadata including identification of the derivation applied to the still images; 
a metadata machine component for assigning metadata to the derivative image, the metadata including identification of the derivation applied to the still image; 
a hash machine component for generating a cryptographic hash of the selected image product, the derivative image and the metadata to produce a derivative image product; and 
writing a cryptographic hash of the derivative images and the metadata to a node of a blockchain ledger.
a posting machine component for writing the hash to a node of a transaction processing network, wherein the transaction processing network is a blockchain ledger; 
wherein at least one of the work in process machine component, the derivation machine component, the metadata machine component, the hash machine component and the posting machine component includes the processor.


	It should be noted that the table above distinguishes the equivalent limitations as recited claim 11 of instant application in comparison to the limitation as recited in claim 15 of ‘729. Furthermore, it is also noted that the apparatus in claim 15 of ‘729 application can be performed by the apparatus of claim 11 of the instant application, and therefore are obvious variants of one another.
	However, claim 15 of ‘729 fails to teach a process for derivating film libraries into NFTs based on image frames of digital video works in the film libraries, each digital video work including audio which corresponds to objects in the still images in the digital video work from which the audio is produced.
	In an analogous art, Kamani et al. teaches a process for derivating film libraries into NFTs based on image frames of digital video works in the film libraries (paragraph 0021 teaches “As described further below, an MDD file can be created based on an underlying or primary information source, such as a document file, image file, video, file, audio file, virtual information source, etc. That is, the MDD file can store information, including metadata, associated with an underlying information source.”, paragraph 0031 teaches “In one embodiment, an indexing service can use the handler 104, in the form of a metadata IFilter for example, as an interface to interact with different types of files and/or other information sources (e.g., NFTS streams, etc.). The handler 104 can extract metadata, textual information, contextual information, properties, etc. for inclusion as part of an index associated with the indexing service. The index can be queried to locate desired information associated with the extracted metadata, textual information, contextual information, properties, etc. In another embodiment, the handler 104 can be configured as a dynamic-link library (DLL) that includes an implementation of a metadata IFilter for a specific class of files and/or data streams.”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a process for derivating film libraries into NFTs based on image frames of digital video works in the film libraries, as taught by Kamani et al. into claim 15 of ‘729, because such incorporation would allow for the benefit of using image frame from film libraries, thus increase user accessibility of the system.
	However, claim 15 of ‘729, Kamani et al. fail to teach each digital video work including audio which corresponds to objects in the still images in the digital video work from which the audio is produced.
	Kumar et al. teaches each digital video work including audio which corresponds to objects in the still images in the digital video work from which the audio is produced (paragraph 0047-0048).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include each digital video work including audio, as taught by Kumar et al. into claim 15 of ‘729, Kamani et al., because such incorporation would allow more options to a user by providing audio with video, thus increase user flexibility of the system.

	Regarding claim 12 of instant application, wherein the digital video is a movie in a film library (as discussed above, Kamani et al., paragraph 0021, 0031).
	The motivation for combining references has been discussed in independent claim above.
	Claim 13 of the instant application corresponds to claim 17 of ‘729 Patent.
	Claim 14 of the instant application corresponds to claim 20 of ‘729 Patent. 
	Claim 15 of the instant application corresponds to claim 21 of ‘729 Patent.
	Claim 20 of the instant application corresponds to claim 15 of ‘729 Patent.

Claims 6-7, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,296,729 (herein, “’729”), US 2009/0024587 by Kamani et al., and US 2019/0215464 by Kumar et al. in view of US 2012/0106806 by Folta et al.
	Regarding claim 6 of instant application, claim 1 of ‘729, Kamani et al., Kumar et al. fail to teach the apparatus wherein at least one frame includes a name of an actor appearing in the frame.
	In an analogous art, Folta et al. teaches the apparatus wherein at least one frame includes a name of an actor appearing in the frame (paragraph 0007, 0008 teaches face identification data may be a person’s name, and paragraph 0018 teaches “ActorID”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include frame includes a name of an actor appearing in the frame, as taught by Folta et al. into claim 1 of ‘729, Kamani et al., Kumar et al., because such incorporation would allow more options to a user to have frame with actor name, thus increase user accessibility of the system.

	Regarding claim 7 of instant application, claim 1 of ‘729, Kamani et al., Kumar et al. fail to teach the apparatus wherein the metadata includes at least one of a person, an animal or a good recognized in the frame.
	In an analogous art, Folta et al. teaches the apparatus wherein the metadata includes at least one of a person, an animal or a good recognized in the frame (paragraph 0007, 0008 teaches face identification data may be a person’s name)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the apparatus wherein the metadata includes at least one of a person, an animal or a good recognized in the frame, as taught by Folta et al. into claim 1 of ‘729, Kamani et al., Kumar et al., because such incorporation would allow more options to a user to have frame with person’s name, thus increase user accessibility of the system.

	Claim 16 of instant application is rejected for the same reason as discussed in the corresponding claim 6 above.
	Claim 17 of instant application is rejected for the same reason as discussed in the corresponding claim 7 above.

Claims 8-9, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,296,729 (herein, “’729”), US 2009/0024587 by Kamani et al., and US 2019/0215464 by Kumar et al. in view of US 2008/0127270 by Shipman et al.

	Regarding claim 8 of instant application, claim 1 of ‘729, Kamani et al., Kumar et al. fail to teach the apparatus wherein the metadata includes color compositions within the frame.
	In an analogous art, Shipman et al. teaches the apparatus wherein the metadata includes color compositions within the frame (paragraph 0017)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the metadata includes color compositions within the frame, as taught by Shipman et al. into claim 1 of ‘729, Kamani et al., Kumar et al., because such incorporation would allow to generate variety of metadata for video data, thus provide a richer metadata set to user and facilitate data retrieval.

	Regarding claim 9 of instant application, claim 1 of ‘729, Kamani et al., Kumar et al. fail to teach the apparatus wherein the metadata includes tags describing at least one of the image content, a geographic location where the image was recorded, and a geographic location of where the image content is represented to be.
	In an analogous art, Shipman et al. teaches the metadata includes tags describing at least one of the image content, a geographic location where the image was recorded, and a geographic location of where the image content is represented to be (paragraph 0017 teaches metadata include location information)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the metadata includes tags describing at least one of the image content, a geographic location where the image was recorded, and a geographic location of where the image content is represented to be, as taught by Shipman et al. into claim 1 of ‘729, Kamani et al., Kumar et al., because such incorporation would allow to generate variety of metadata for video data, thus provide a richer metadata set to user and facilitate data retrieval.

	Claim 18 of instant application is rejected for the same reason as discussed in the corresponding claim 8 above.
	Claim 19 of instant application is rejected for the same reason as discussed in the corresponding claim 9 above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484